Case 1:17-cv-06519-LDH-ST Document 80 Filed 04/27/20 Page 1 of 2 PageID #: 1044



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE FARM FIRE
& CASUALTY COMPANY,
                                          Plaintiffs,                  MEMORANDUM
                             v.                                     AND ORDER ADOPTING
                                                                        REPORT AND
 ELECTROPHYSIOLOGIC MEDICAL                                           RECOMMENDAION
 DIAGNOSTICS, P.C., DINA S. NELSON, M.D.,
 LIYE LI, M.D., JEAN BAPTISTE SIMEON, M.D.,                           18-CV-7467 (LDH) (ST)
 YUQING ZHANG, M.D., NABIL ELHADIDY,
 M.D., and ELIZABETH CHANDLER, M.D.,
                                          Defendants.

 LASHANN DEARCY HALL, United States District Judge:

         On March 29, 2019, United States Magistrate Judge Steven Tiscione issued a Report and

 Recommendation recommending that this Court grant Plaintiff’s motion for default judgment as

 to liability for common law fraud and dismiss Plaintiff’s unjust enrichment and aiding and

 abetting fraud claims as duplicative. The parties were given until April 12, 2019, to file

 objections to the Report and Recommendation. No objections have been filed. Where no

 objections to a Report and Recommendation have been filed, “the district court need only satisfy

 itself that there is no clear error on the face of the record.” Estate of Ellington ex rel. Ellington v.

 Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011) (quoting Urena v. New York,

 160 F. Supp. 2d 606, 609–10 (S.D.N.Y. 2001)). The Court has reviewed the record and the

 Report and Recommendation for clear error and, finding none, hereby adopts Magistrate Judge

 Tiscione’s Report and Recommendation in its entirety as the opinion of the Court. Accordingly,

 Plaintiff’s motion for default judgment is GRANTED as to liability for common law fraud.

 Plaintiff’s remaining claims are dismissed.
Case 1:17-cv-06519-LDH-ST Document 80 Filed 04/27/20 Page 2 of 2 PageID #: 1045




                                          SO ORDERED:

 Dated: Brooklyn, New York                /s/ LDH
        April 23, 2020                    LASHANN DEARCY HALL
                                          United States District Judge
